--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CareView Communications, Inc. 10-K [careview-10k_123111.htm]
Exhibit 10.99
 
Sales Consulting Agreement
 
    This Sales Consulting Agreement (the “Agreement”) is made and entered into
as of the ___ day of January 2012 (“Effective Date”) by and between CareView
Communications, Inc., a Nevada corporation (“CareView”), Foundation Medical,
LLC, a South Carolina limited liability CareView (“Foundation”) and Donald
Shirley (“Shirley”) (Foundation together with Shirley collectively the
“Consultant”).
 
RECITALS
 
    WHEREAS, CareView’s principal business is the license to hospitals of The
CareView System™ that provides real-time bedside and point-of-care video
monitoring and recording of patients; and.
 
   WHEREAS, Shirley is the managing member and owner of Foundation; and
 
    WHEREAS, CareView and Foundation entered into a certain Distribution
Agreement dated January 9, 2010 (the “Distribution Agreement”) that the parties
wish to terminate and replace with this Agreement; and
 
    WHEREAS, Consultant has extensive knowledge, understanding and experience in
marketing of equipment, processes and System that are used in hospital; and
 
    WHEREAS, CareView wishes to employ Consultant as an independent contractor,
and not as an employee, on the terms and conditions set forth herein, to consult
with CareView and to market or license The CareView System™, services and
products as described in Schedule A to this Agreement (the “System”); and
 
    WHEREAS, Consultant is willing to provide consulting services to CareView
and to market or license the System to hospitals, on behalf of CareView, in
return for fees, commissions and other compensation listed in this Agreement, on
the terms and conditions set forth in this Agreement.
 
    NOW, THEREFORE, for and in consideration of the mutual promises and
covenants set forth herein and for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
 
1

--------------------------------------------------------------------------------

 
 
       1. Cancellation of Distribution Agreement. The Distribution Agreement is
hereby terminated, cancelled and of no further force or effect, as of the
Effective Date. Foundation and Shirley acknowledge and agree that neither
Foundation nor Shirley were or are owed any commission or compensation of any
kind under or pursuant to the Distribution Agreement. In consideration of
Foundation and Shirley’s agreement and consent to cancel the Distribution
Agreement and said acknowledgement and agreement, in addition to any other
consideration or compensation that may be earned by and paid to Consultant under
and pursuant to this Agreement, upon execution hereof, CareView shall issue and
deliver to Consultant 50,000 “restricted” shares of common stock of CareView
upon the execution of this agreement and 50,000 on the first anniversary of the
Effective Date. Consultant agrees that its acquisition of such shares is for
investment purposes only and not for further distribution thereof and that any
future sale or transfer of the shares will only be made in compliance with all
applicable securities laws, rules and regulations.
 
       2. Advice and Counsel. Consultant will provide advice and counsel
regarding CareView’s sales to existing hospitals to attain greater bed count and
a deeper penetration of CareView’s various products. Consultant will assist in
creating training programs for CareView Hospital Account Representatives,
specifically designed for increased bed and product penetration in existing
hospitals. Consultant’s consulting services shall be with respect to specific
hospitals designated in writing by CareView (a “Designated Hospital” or
“Designated Hospitals”), as follows:
 

 
A.
Evaluation of existing CareView sites to determine if additional beds are
available for installation.
 
B.
Evaluation of existing CareView sites to determine if additional CareView
products are available for sale.
 
C.
Providing written action plan templates to Hospital Account Representatives .for
the identification of both bed and product penetration opportunities.
 
D.
Attend sales meetings at existing CareView hospitals with the purpose of
increasing bed count and/or product penetration. .
 
E.
Development and documentation of best practice procedures for increasing
revenues from existing customers.
 
F.
Provide monthly reporting of all existing hospital growth in those Designated
Hospitals.

 
Attached hereto as Schedule B is a list of the initial Designated Hospitals.
CareView, in its sole discretion, may, at any time or from time to time, add to
Schedule B a specific hospital as a Designated Hospital or delete from Schedule
B a specific hospital as a Designated Hospital.
 
       3. Consulting Compensation. In consideration of Consultant entering into
this Agreement and for the consulting services to be rendered hereunder,
CareView shall pay to Consultant, during the term of this Agreement, a monthly
consultant fee equal to the greater of (i) $10,000 or (ii) the sum of $250 per
month, per Designated Hospital. The first consultant fee under this Agreement
shall be due and payable on March 20, 2012 (for the initial period of this
Agreement, the Effective Date through February 29, 2012) and thereafter on the
20th day of each month for the preceding calendar month.
 
       4. License of CareView System. CareView grants Consultant the right to
license the System on behalf of CareView to those hospitals designated in
writing by CareView as a target hospital (a “Target Hospital” or “Target
Hospitals”). Attached hereto as Schedule C is a list of the initial Target
Hospitals. CareView, in its sole discretion, may, at any time or from time to
time, add to Schedule C a specific hospital as a Target Hospital or delete from
Schedule C a specific hospital as a Target Hospital. CareView also grants
Consultant the right to up-sell or license System products and components to
Designated Hospitals. Consultant agrees and acknowledges that it may not and
shall not attempt to sell or license the System to any hospital that is not
either a Designated Hospital or a Target Hospital. The Consultant shall use its
best efforts to license the System to Target Hospitals and up-sell System
components and products to Designated Hospitals in accordance with the System
prices, practices and procedures established by CareView. At Care View’s
request, the Consultant shall attend sales meetings at the CareView home office
in Lewisville Texas and furnish CareView monthly with reasonably detailed
written reports on its efforts to license the System. Consultant acknowledges
and agrees that CareView has sole authority to establish the prices to be
charged Target Hospitals and Designated Hospitals for its installed System and
that all contracts for license and installation of its System must be approved
in writing and executed by CareView in its sole and absolute discretion.
Consultant acknowledges and agrees that CareView may, at any time and from time
to time, in its sole and absolute discretion, change the price or prices charged
to hospitals for its System and System products and components.
 
 
2

--------------------------------------------------------------------------------

 
 
       5. Commissions. Consultant shall receive a commission on System licensed
to and installed at Target Hospitals and System products and components up-sold
and installed at Designated Hospitals, subject to the conditions and as provided
in Schedule D attached hereto.
 
       6. Expenses. Out of pocket expenses incurred by Consultant are to be
authorized by CareView in advance in writing and shall be reimbursed by CareView
to Consultant.
 
       7. Term. This Agreement shall commence on the Effective Date of this
Agreement and shall continue for a term of two years. This Agreement may also be
terminated immediately by either party for breach of this Agreement by the other
party.
 
       8. Remedies. Upon termination of this Agreement for any reason,
Consultant shall deliver to CareView all documents in its possession or control
concerning CareView, as CareView may request. If this Agreement is terminated by
reasons of the breach of any provision hereof, the non-breaching party may
pursue any and all remedies at law or in equity.
 
       9.  Compliance. In performing services hereunder, Consultant shall comply
with all applicable laws and regulations, including but not limited to those
regarding classified or export controlled information, and all written policies
and procedures of CareView. Consultant represents and warrants that he is a
citizen of the United States of America or legally authorized to work in the
United States.
 
       10.  Independent Contractor. Consultant shall be an independent
contractor and not an employee of CareView. Consultant shall be solely
responsible for paying any and all federal, state and local taxes, social
security payments and any other taxes or payments which may be due incident to
payments made by CareView for services rendered under this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
       11.  Confidential Information. Consultant shall hold all Confidential
Information (as defined below) in strict confidence and not disclose any
Confidential Information except as expressly provided herein and shall not use
any Confidential Information for its own benefit or otherwise against the best
interests of CareView or any of its affiliates during the term of this Agreement
or thereafter. If Consultant shall be required by subpoena or similar government
order or other legal process (“Legal Process”) to disclose any Confidential
Information, then Consultant shall provide CareView with prompt written notice
of such requirement and cooperate if requested with CareView in efforts to
resist disclosure or to obtain a protective order or similar remedy. Subject to
the foregoing if Confidential Information is required by Legal Process to be
disclosed, then Consultant may disclose such Confidential Information but shall
not disclose any Confidential Information for a reasonable period of time,
unless compelled under imminent threat of penalty, sanction, contempt citation
or other violation of law, in order to allow CareView time to resist disclosure
or to obtain a protective order or similar remedy. If Consultant discloses any
Confidential Information, then Consultant shall disclose only that portion of
the Confidential Information which, in the opinion of counsel, is required by
such Legal Process to be disclosed. Upon termination of this Agreement,
Consultant shall return to CareView all Confidential Information in tangible
form (including but not limited to electronic files) in its possession.
 
    As used herein, “Confidential Information” shall mean any information
regarding CareView and/or its affiliates (whether written, oral or otherwise),
received or obtained before, on or after the date hereof, product design,
specification or other technical information, manufacturing or other process
information, financial information, customer information, general business
information, or market information, whether or not marked or designated as
“Confidential”, “Proprietary” or the like, in any form, including electronic or
optical data storage and retrieval mechanisms, and including all forms of
communication, including but not limited to physical demonstrations, in-person
conversations and telephone conversations, e-mail and other means of information
transfer such as facility tours, regardless of whether any such information is
protected by applicable trade secret or similar laws, and including any work
product of Consultant. The term “Confidential Information” shall not include
information which: (i) is or becomes generally available to the public other
than as a result of the disclosure by Consultant or another person bound by a
confidentiality agreement with, or other legal or fiduciary or other obligation
of secrecy or confidentiality to, the CareView or another party with respect to
such information; or (ii) becomes available to Consultant from a source other
than the CareView or any of its directors, officers, employees, agents,
affiliates, representatives or advisors, provided that such source is not bound
by a confidentiality agreement with, or other legal or fiduciary or other
obligation of secrecy or confidentiality to, CareView or another party with
respect to such information.
 
       12.  Inventions. Consultant shall, during and subsequent to the term of
this Agreement, communicate to CareView all inventions, designs or improvements
or discoveries relating to the System, CareView or its business conceived during
the term of this Agreement, whether conceived by Consultant alone or with others
and whether or not conceived on CareView’s premises (“CareView Inventions”).
Consultant shall be deemed to have assigned to CareView, without further
consideration or compensation, all right, title and interest in all CareView
Inventions. Consultant shall execute and deliver such documentation as may be
requested by CareView to evidence such assignment. Consultant shall also execute
and deliver such documentation and provide CareView, at CareView’s expense, all
proper assistance to obtain and maintain in any and all nations, patents for any
CareView Inventions or vest CareView or its assignee with full and exclusive
title to all such patents.
 
 
4

--------------------------------------------------------------------------------

 
 
       13. Copyrights. All material produced by Consultant relating to CareView
or its business during the term of this Agreement, whether produced by
Consultant alone or with others and whether or not produced on CareView’s
premises or otherwise, shall be considered work made for hire and property of
CareView (“CareView Copyrights”). Consultant shall execute and deliver such
documentation as may be requested by CareView to evidence its ownership of all
CareView Copyrights. Consultant shall also execute and deliver such
documentation and provide CareView, at CareView’s expense, all proper assistance
to secure for CareView and maintain for CareView’s benefit all copyrights,
including any registrations and any extensions or renewals thereof, on all
CareView Copyrights, including any translations.
 
       14. No Raid; Non-Competition. The Consultant agrees that he will not, for
a period of twenty-four (24) months following termination of this Agreement, for
any reason whatsoever, do any of the following:
 

 
(a)
Solicit, entice, persuade, encourage and otherwise induce any person that was a
customer of CareView (whether or not the Consultant provided services for such
customer) at any time during the term of this Agreement (i) to refrain from
purchasing products manufactured or sold by CareView or any of its affiliates or
using the services of CareView or any of its affiliates or (ii) to purchase
products and services available from CareView or any of its affiliates from any
person or entity other than CareView or any of its affiliates;
       
(b)
Solicit, entice, persuade, encourage or otherwise induce any employee of
CareView (including any of its subsidiaries or affiliates) to terminate such
employment or to become employed by any person or entity other than CareView
(other than a general public advertisement); or
       
(c)
Own, manage, control or perform services for or participate in ownership,
management or control, or be employed or engaged by or otherwise affiliated or
associated with (as an employee, consultant, independent contractor, director,
agent, or otherwise) with any other corporation, partnership, proprietorship,
firm, association or other business entity in the world that manufactures or
sells any product that competes with or is a substitute for any product
manufactured or sold by CareView on the date of termination of this Agreement
(collectively, “Compete”); provided, however, that the Consultant may own up to
one percent (1%) of any class of publicly traded securities of any such entity.
Notwithstanding the foregoing, the Consultant may Compete if, and only if, the
aggregate annual revenue contributed by all competitive or substitute products
to such other entity is not greater than five percent (5%) of such entity’s
total annual revenue and the Consultant does not have any direct management
responsibility for such competitive or substitute products manufactured or sold
by such other entity. For purposes of this Paragraph 14.c, the term “direct
management responsibility” means that the management of the manufacture or sale
of competitive or substitute products comprises a material part of the
Consultant’s duties.

 
 
5

--------------------------------------------------------------------------------

 
 
       15. Miscellaneous
 
       (A) Assignability. Unless otherwise agreed to in writing by both parties
hereto, the rights, obligations and benefits established by this Agreement shall
be non-assignable by either of the parties hereto and any such attempt of
assignment shall be null and void and of no effect whatsoever.
 
       (B) Entire Agreement. This Agreement contains the entire agreement of the
parties regarding the subject matter hereof, and supersedes all prior agreements
and understandings, both written and oral, among the parties, or any of them,
with respect to the subject matter hereof.
 
       (C) Waiver of Breach. The waiver by either party of a breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any subsequent breach by the other party.
 
       (D) Construction of Language. The language used in this Agreement shall
be construed as a whole according to its fair meaning, and not strictly for nor
against either party.
 
       (E) Captions and Headings. The paragraph headings throughout this
Agreement are for convenience and reference only, and shall in no way be deemed
to define, limit or add to the meaning of any provision of this Agreement.
 
       (F) Recitals The above Recitals shall be considered contractual and a
material part of this Agreement.
 
       (G) State Law. The laws of the State of Texas shall govern this
Agreement, its interpretation and its application. Venue of any lawsuit
involving this Agreement or the performance thereof shall be in the appropriate
court in Denton County, Texas.
 
       (H) Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Execution and delivery of
this Agreement by exchange of facsimile copies bearing facsimile signature of a
party shall constitute a valid and binding execution and delivery of this
Agreement by such party. Such facsimile copies shall constitute enforceable
original documents.
 
       (I) Costs. In the event of any legal proceeding between the parties to
enforce or defend the terms and rights set forth in this Agreement, the
prevailing party or parties shall be paid all reasonable costs of such legal
proceeding, including but not limited to, attorneys’ fees by the other party or
parties.
 
       (J) Notices and Waivers. Any notice or waiver required or permitted to be
given by the parties hereto shall be in writing and shall be deemed to have been
given, when delivered, 3 business days after being mailed by certified or
registered mail to the following addresses:
 
 
6

--------------------------------------------------------------------------------

 
 
       (K)
 

 
To Consultant:
 
To the CareView:
         
Donald Shirley
 
Sam Greco, CEO
 
Foundation Medical, LLC
 
CareView Communications, Inc.
 
1122nLady Street
 
405 State Highway 121 Bypass,
 
Suite 910
 
Suite B-240, Lewisville, Texas
 
Columbia, SC 29201
 
75067

 
       (L) Survival. The provisions of paragraphs 8 through 15 shall survive the
termination or expiration of this Agreement.
 
    IN WITNESS WHEREOF, the parties have executed this Agreement to be effective
as of the day and year first above written notwithstanding the actual date of
signatures.
 

 
Foundation Medical, LLC
 
CareView Communications, Inc.
         
By:
/s/ Donald Shirley
 
By:
Sam Greco
   
Donald Shirley,
   
Sam Greco, CEO
   
Managing Member
                   
Donald Shirlely
       
Donald Shirley
     

 
 
7

--------------------------------------------------------------------------------

 
 
Schedule A to the Sales Consulting Agreement by and between CareView
Communications, Inc., a Nevada corporation, Foundation Medical, LLC, a South
Carolina limited liability CareView and Donald Shirley
 
The CareView System™ Services and Products
 
 
8

--------------------------------------------------------------------------------

 
 
Schedule B to the Sales Consulting Agreement by and between CareView
Communications, Inc., a Nevada corporation, Foundation Medical, LLC, a South
Carolina limited liability CareView and Donald Shirley
 
List of Designated Hospitals
 
1
HMA-Riverview RMC
AL
2
HMA-Stringfellow Memorial
AL
3
Baptist Health
AR
4
HMA-Summit MC
AR
5
Saline-Saline Memorial Hospital
AR
6
HMA-Sparks RMC
AR
7
HMA-Shands Live Oak
FL
8
HMA-Physicians Regional - Pine Ridge
FL
9
HMA-Venice RMC
FL
10
HMA-Lower Keys MC
FL
11
HMA-Highlands RMC
FL
12
HMA-Santa Rosa MC
FL
13
HMA-Shands Starke
FL
14
HMA-Shands Lake Shore
FL
15
HMA-Peace River RMC
FL
16
HMA-Bartow RMC
FL
17
HMA-Brooksville
FL
18
HMA-Charlotte RMC
FL
19
HMA-Lehigh RMC
FL
20
HMA-Pasco RMC
FL
21
HMA-Sebastian River MC
FL
22
HMA-Spring Hill Regional
FL
23
HMA-St. Cloud RMC
FL
24
HMA-Wuesthoff MC - Melbourne
FL
25
HMA-Wuesthoff MC - Rockledge
FL
26
HMA-Physicians Regional - Collier
FL
27
HMA-Seven Rivers RMC
FL
28
HMA-Heart of Florida RMC
FL
29
HMA-Walton RMC
GA
30
HMA-Barrow RMC
GA
31
HMA-East Georgia RMC
GA
32
HMA-Paul B. Hall RMC
KY
33
HMA-Natchez Community
MS
34
HMA-Northwest MS RMC
MS
35
HMA-Tri-Lakes Medical Center
MS
36
HMA-Biloxi RMC
MS
37
HMA-Central MS MC
MS

 
 
9

--------------------------------------------------------------------------------

 
 
38
HMA-Madison River Oaks MC
MS
39
HMA-Gilmore Memorial RMC
MS
40
HMA-Crossgates River Oaks
MS
41
HMA-Woman’s Hospital
MS
42
HMA-River Oaks
MS
43
HMA-Davis RMC
NC
44
HMA-Lake Norman RMC
NC
45
HMA-Sandhills RMC
NC
46
Palmetto Health Baptist Hospital
SC
47
HMA-Chester RMC
SC
48
HMA-Carolina Pines
SC
49
HMA-Jefferson Memorial Hospital
TN
50
HMA-LaFollette Medical Center
TN
51
HMA-St. Mary’s MC of Scott County
TN
52
HMA-Newport Medical Center
TN
53
HMA-Turkey Creek Medical Center
TN
54
HMA-North Knoxville Medical Center
TN
55
HMA-Physicians Regional - Knoxville
TN
56
HMA-Harton RMC
TN
57
HMA-University MC
TN
58
Tenet-St. Francis Hospital
TN
59
HMA-Jamestown RMC
TN

 
 
10

--------------------------------------------------------------------------------

 
 
Schedule C to the Sales Consulting Agreement by and between CareView
Communications, Inc., a Nevada corporation, Foundation Medical, LLC, a South
Carolina limited liability CareView and Donald Shirley
 
List of Target Hospitals
 
 
11

--------------------------------------------------------------------------------

 
 
Schedule D to the Sales Consulting Agreement by and between CareView
Communications, Inc., a Nevada corporation, Foundation Medical, LLC, a South
Carolina limited liability CareView and Donald Shirley
 
Sales Commissions
 
Consultant will receive Commissions on receipt by CareView of revenue as
follows:
 
Five (5) Year Contracts
 
Year 1
 
10%
Year 2
 
8%
Year 3
 
7%
Year 4
 
5%
Year 5
 
3%

 
Three (3) Year Contracts
 
Year 1
 
6%
Year 2
 
4%
Year 3
 
2%

 
All commissions will only be earned in accordance with Article 3.
 
 
12

--------------------------------------------------------------------------------

 

